ON MOTION FOB REHEARING.
Atkinson, J.
1. A summons in a suit on an open account in a justice’s court may be amended by attaching thereto a bill of particulars. The law does not prescribe any particular mode of service of such amendment; and when it appears that counsel for the defendant has been handed a copy of the amendment before the trial, the judgment of the court afterwards rendered will not be disturbed on the ground that the service was not more formal.
2. The refusal of an application for continuance on the ground of the illness of a party, when it appears that such party was in court at the time of the application and her condition was passed upon by the court as by inspection, will not be disturbed, unless it appears that there has been a manifest abuse of discretion. Rawlins v. State, 124 Ga. 33(18) ; Rowland v. State, 125 Ga. 792. No such abuse of discretion appears in this case.

Motion for rehearing denied.


All the Justices concur, except Fish, O. J., absent, and Lumpkin, J., disqualified.